Citation Nr: 1718278	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-03 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for generalized joint disease (to include the elbows, wrists, knees, feet, and hands).


ATTORNEY FOR THE BOARD

Jacquelynn M. Jordan, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from June 1999 to August 1999 and from March 2003 to May 2004.  The records reflect the Veteran served during the Persian Gulf War Era.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

A review of the Virtual VA paperless claims processing system was conducted.

It is noted, the Veteran was granted service connection for low back pain in a November 2014 rating decision, with a 10 percent rating evaluation, effective December 2008.  Therefore, the issue of entitlement for service connection for low back is no longer before the Board.


FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran's generalized joint disease (to include the elbows, wrists, knees, feet, and hands) is related to her active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for generalized joint disease (to include the elbows, wrists, knees, feet, and hands) are not met.  38 U.S.C.A. §§ 1110 , 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Letters from the RO advised the Veteran of the elements of service connection for bilateral hearing loss, tinnitus, and CTS and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim for service connection for bilateral hearing loss, tinnitus, and CTS.  The duty to notify is satisfied.  38 U.S.C.A. §5103(a) (West 2014); 38 C.F.R. §3.159(b) (2016); See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491(2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).  The claims file contains the Veteran's VA medical records.  VA has made every effort to obtain the Veteran's service treatment records. The VA was unable to obtain records from June 1999 to August 5, 1999 and March 15, 2009 to May 6, 2004.  In June 2009, there was a formal finding of unavailability of these federal records.  In cases where a veteran's service medical records are unavailable through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 38 U.S.C.A. § 5107 (a); 38 C.F.R. § 3.303 (a).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  However, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one." Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided for 
generalized joint disease (to include the elbows, wrists, knees, feet, and hands) are adequate under the law. 

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103  (2014).  The Veteran has been accorded the opportunity to present evidence and arguments in support of her claims.

Merits of the Claim

The Veteran seeks service connection for generalized joint disease (to include the elbows, wrists, knees, feet, and hands) that she claims is related to her active duty service.  There is no competent, probative evidence linking her generalized joint disease (to include the elbows, wrists, knees, feet, and hands) to her active duty military service and therefore the claim must be denied.  38 C.F.R. § 3.102 .

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  See also 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74  (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388   (1997).

The Veteran is currently diagnosed with systemic lupus erythematosus as noted in the August 2009 VA examination.  Therefore the Veteran has a current disability as required by 38 C.F.R. § 3.303.

The Veteran contends that while she was in the combat zone she received medical treatment twice, on both occasions was prescribed Motrin, and the doctor recommended some stretching exercises.  

There was a formal finding regarding the unavailabity of the Veteran's service treatment records from June 8, 1999 to August 5, 1999 and March 15, 2003 to May 06, 2004.  Where service records are largely unavailable, the accuracy, reliability and consistency of the Veteran's statements take on a heightened importance.  The Board finds the Veteran to be a reliable historian.

The Veteran was afforded a VA examination in August 2009.  The Veteran was referred due to joint pain (wrists, ankles, knees and hands), swelling, and morning stiffness.  The August 2009 VA examiner showed a diagnosis of systemic lupus erythematosus (SLE).  There is a history of SLE by an aunt on the Veteran's maternal side of the family.  The opinion as to etiology was provided in the September 2014 examination.  The examiner opined, the medical work up and consultations with VA rheumatologists showed the Veteran's symptoms were all part of a disease with a clear, and specific etiology which is systemic lupus erythematosus (SLE).  Further, the examiner stated, SLE is less likely as not caused by or a result of a specific exposure to events experienced by this Veteran during her service in Southwest Asia.  The examiner explained, exposure to dust, sand, chemicals, toxic fumes from burn-pits, burning oil wells or any environmental pollutants are not known risk factors or triggers for the development of SLE.
      
Upon review of the overall factual picture, including consideration of the VA medical records, the Veteran's generalized joint disease (to include the elbows, wrists, knees, feet, and hands) was not incurred or aggravated by active duty service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
      
Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Neither the lay evidence nor the medical evidence separately, or in combination, rises to the level of equipoise regarding the Veteran's claim for service connection for generalized joint disease (to include the elbows, wrists, knees, feet, and hands).  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, given the record before it, the Board finds that the evidence against the claim for generalized joint disease (to include the elbows, wrists, knees, feet, and hands) is more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for generalized joint disease (to include the elbows, wrists, knees, feet, and hands) must be denied and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for generalized joint disease (to include the elbows, wrists, knees, feet, and hands) is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


